DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites:
63.  The cleaning method as claimed in claim 61, wherein a first time interval between successive cleaning processes of a first and a second filter section and a second time interval between successive cleaning processes of the second and a third filter section are each changed.

Claim 63 is indefinite because it contradicts claim 61.  This is because claim 61 requires “setting a constant time interval between the successive cleaning processes” while claim 63 requires a variable time interval between successive cleaning processes as the first and second time interval between successive cleaning processes are “each changed.”
Claim 70 recites:
70.  The cleaning method as claimed in claim 61, wherein the time intervals between the cleaning processes or the time intervals between the end of one cleaning cycle and the start of a following cleaning cycle becomes smaller with at least one of increasing clogging, fouling of the filter device, and time.

Claim 70 is indefinite because it contradicts claim 61.  This is because claim 61 requires that the time interval between successive cleaning processes is “constant” while claim 70 indicates that the time intervals between cleaning processes are variable as they become smaller.
Claim 70 is also indefinite because “the time intervals between the end of one cleaning cycle and the start of a following cleaning cycle” lacks antecedent basis.
Claim 70 is further indefinite because the limitation—“at least one of increasing clogging, fouling of the filter device, and time”—is a Markush group that is set forth using open-ended rather than closed language.  See MPEP 2173.05(h).  Also, it is unclear if “time” is required or optional.  To overcome this issue, the limitation could be rewritten as—“selected from the group consisting of at least one of increasing clogging of the filter device, fouling of the filter device, and time.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61–63, 66, 67, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al., US 5,391,218 in view of either Deichmann et al., EP 2,602,016 A11 or Scheuch et al., EP 0796645 A12, and in further view of Freen, US 2011/0185895 A1.
Regarding claim 61, Jorgenson disclsoes a method of using pulses of compressed air to sequentially clean filter elements 11 in a dust collector.  See Jorgenson Fig. 1, col. 2, ll. 40–65.  The dust collector reads on the “filter device.”  The sequential cleaning method reads on the “sectional cleaning.”  Each filter element 11 is a “filter section.”  The filter elements 11 are cleaned one after another in a cleaning function.  Id. at col. 2, ll. 61–65.   The cleaning function is a “cleaning cycle.”  The method comprises a plurality of cleaning functions, because a cleaning function is initiated whenever the differential pressure between dirty air chamber 10 and clean air chamber 18 of the dust collector exceeds maximum.  Id. at col. 3, ll. 4–19.  
In the cleaning function, each filter element 11 is cleaned one at a time, because a first diaphragm valve 16 associated with the upper filter element 11 is opened to supply a pulse of compressed air to clean that filter 11, and then a second diaphragm valve 17 associated with the lower filter element 11 is opened to clean that filter 11.  See Jorgenson, col. 2, ll. 61–65.  The process of using each valve 16, 17 to supply a pulse of compressed air to clean the respective filter element 11 is a “cleaning process.”  The time between using the first valve 16 and then the second valve 17 is the “time interval being provided between cleaning of successive filter sections of a respective cleaning cycle.”  
The cleaning function is initiated when the maximum differential pressure is reached.  See Jorgenson col. 3, ll. 4–19.  This differential pressure is measured between inlet 13 and outlet 14, because the inlet 13 is in the dirty air chamber 10 and the outlet 14 is in the clean air chamber 18.  Id. at col. 2, ll. 29–39.

    PNG
    media_image1.png
    963
    1454
    media_image1.png
    Greyscale


Jorgenson differs from claim 61 because the figures show the dust collector comprising two filter elements 11, rather than three filters as required by the claim.
But it would have been obvious to add a third filter element 11, for instance below the lower filter element 11, because the reference says that the dust collector comprises “one or more filter elements.”  See Jorgenson col. 2, ll. 29–32.  
With this modification, the dust collector would comprise an additional valve to clean the additional filter element 11.  This valve would open after the second valve 17, because the self-cleaning function is performed in sequence.  See Jorgenson col. 2, ll. 61–65.
Jorgenson also differs from claim 61 because it fails to disclose the step of setting a constant time interval between successive opening of the valves 16, 17 (“successive cleaning process”) within a cleaning function (a “first of the cleaning cycles”) by means of a feedback control system, in the manner as claimed.
But Deichmann discloses a method of cleaning filters by using diaphragm valves to supply cleaning gas to purge the filters of debris.  See Deichmann p. 1.  A controller operates the diaphragm valves to clean the filters when the degree of contamination of the filters, which is detected by a pressure differential across the filters, is unacceptable.  Id. at p. 2.  Depending on the degree of blockage on the filter elements, as measured by the differential pressure measurement, the controller determines the length of pause time between each purging operation.  Id. at p. 5.  The minimum time between two cleaning operations is equal to the time required for the compressor to increase the pressure of the cleaning gas to a desired cleaning pressure.  Id.
The method disclosed in Deichmann sets a constant time interval between cleaning process in a cleaning cycle by means of a feedback control system—because the controller selects the length of pause time between each purging operation of the diaphragm valves depending of the degree of blockage within the filters.  See Deichmann p.5.  The length of pause time between each purging operation reads on the “time interval” and the controller is a “feedback control system.”  The controller is programmed with several target differential pressure values that indicate the degree of clogging.  Id.  The controller compares the measured differential pressure to the targets to determine the degree of clogging.  The target differential pressure that the measured differential pressure is compared against is the “target differential pressure.”  
 The length of pause time is computed by the controller.  Id.  The controller uses the target differential pressure as a set point to determine the length of pause time, because the length of pause time is determined by comparing the measured differential pressure to the target differential pressures.  Id.  The mechanism in the controller that determines the length of pause time is the “control apparatus of the controller.”  The comparison between the measured differential pressure and the target differential pressure is a “derived difference” which is used by the controller as a “system deviation”—because the controller compares the measured the differential pressure across the filter elements to the target differential pressures in its memory to determine the degree of clogging, to thereby determine the length of pause time between each purging operation.  Id. 
The controller increases or decreases length of pause time between each purging operation is increased or decreased for a following cleaning cycle based on derived difference between the measured differential pressure and the target differential pressures in its memory—because the length of pause time between each purging operation is increased or decreased before the cleaning cycle begins, depending on the degree of clogging.  See Deichmann p. 5.  The length of pause time between each purging operation is limited to a minimum value, which is the time required for the compressor to increase the pressure of the cleaning gas to a desired cleaning pressure.  Id.
The cleaning method of Deichmann is beneficial because it reduces energy consumption.  See Deichmann p. 2.
It would have been obvious for the cleaning function in Jorgenson to operate using the method disclosed in Deichmann in order to save energy.
With this modification, the time interval between opening the first diaphragm valve 16 and the second diaphragm valve 17 in Jorgenson would be set before the cleaning function begins depending on the degree of clogging in the filter elements 11.  
The prior art also differs from claim 61 because Deichmann fails to disclose that the measured differential pressure or the derived difference is filtered to suppress fluctuations of the derived difference caused by one or more of the purging operations.
But Freen discloses a system comprising a filter monitor 20 that measures the differential pressure across a filter 12, to determine whether it is dirty.  See Freen Fig. 4, [0004], [0033].   The filter monitor 20 sends this information to a computer 72.  Id. Fig. 7B at [0041].  The computer averages the differential pressure data to filter out the noise.  Id. at [0047].  The computer 72 then takes the difference between a baseline pressure differential and the averaged measured pressure differential.  Id. at [0006].  If the difference exceeds a threshold value, then the system indicates that the filter is clogged.  Id. at [0008].  
It would have been obvious for the controller in Deichmann to filter the data received by differential pressure measurement device by averaging the measured pressure differential readings taken by the differential pressure measurement device, to reduce noise in the system.  This would have the effect of suppressing fluctuations of the difference between the measured pressure differential and the critical value caused by one or more cleaning processes of the cleaning cycles, because these fluctuations would average out.
Alternatively, Scheuch discloses a method of using pulses of compressed air to clean filters.  See Scheuch abstract.  The system measures the resistance across the filters.  Resistance is known in the art as a term for differential pressure.  A microcontroller sets the time intervals between the compressed air pulses as a function of filter resistance.  Id. at p. 6.  When the measured resistance is below an arbitrary filter resistance threshold, the cleaning takes place at a longer interval.  When the measured resistance is above the threshold, the cleaning takes place at a shorter interval.  Id.  
In Scheuch, the microcontroller sets a constant time interval between successive compressed air pulses in a cleaning cycle, because microcontroller sets the time interval between pulses.  See Scheuch p. 6.  The microcontroller reads on the “feedback control system.”  The microcontroller computes the time interval between the pulses.  Id.  The arbitrary threshold value for filter resistance is the “target differential pressure.”  Id.  The arbitrary threshold is used as a setpoint in the microcontroller because the microcontroller sets the time interval between pulses based on this threshold.  Id.  The mechanism in the microcontroller that determines the time interval between pulses is the “control apparatus of the feedback control system.”
The difference between the measured resistance and the threshold resistance is a “derived difference between the garget differential pressure and the differential pressure.”  See Scheuch p. 6.  This difference is used in the microcontroller as a system deviation, because this difference is what is used to set the interval between compressed air pulses.  
The microcontroller increases or decreases the time interval between pulses before the next cleaning cycle begins, because the time interval is increased or decreased depending on whether the measured resistance is above or below the arbitrary resistance threshold.  See Scheuch p. 6.  The time interval between pulses is limited by a maximum value, because at some point compressed air pulses are supplied for cleaning the filters.  The time interval between pulses is limited by a minimum value because at least some time must pass for there to be sufficient compressed air.
The method in Scheuch is beneficial because it reduces the amount of energy required to clean the filters.  See Scheuch p. 2.  
It would have been obvious for the cleaning function in Jorgenson to operate using the method disclosed in Scheuch in order to save energy.
With this modification, the time interval between opening the first diaphragm valve 16 and the second diaphragm valve 17 in Jorgenson would be set before the cleaning function begins depending on the whether the measured differential pressure was above or below the arbitrary threshold.  
The prior art also differs from claim 61 because Scheuch fails to disclose that the measured differential pressure or the derived difference is filtered to suppress fluctuations of the derived difference caused by one or more of the purging operations.
But Freen discloses a system comprising a filter monitor 20 that measures the differential pressure across a filter 12, to determine whether it is dirty.  See Freen Fig. 4, [0004], [0033].   The filter monitor 20 sends this information to a computer 72.  Id. Fig. 7B at [0041].  The computer averages the differential pressure data to filter out the noise.  Id. at [0047].  The computer 72 then takes the difference between a baseline pressure differential and the averaged measured pressure differential.  Id. at [0006].  If the difference exceeds a threshold value, then the system indicates that the filter is clogged.  Id. at [0008].  
It would have been obvious for the microcontroller in Scheuch to filter the data received by differential pressure measurement device by averaging the measured pressure differential readings taken by the differential pressure measurement device, to reduce noise in the system.  This would have the effect of suppressing fluctuations of the difference between the measured pressure differential and the critical value caused by one or more cleaning processes of the cleaning cycles, because these fluctuations would average out.
Regarding claim 62, the filter elements 11 in Jorgenson correspond to the “filter sections” as explained in the rejection above.  See Jorgenson Fig. 1, col. 2, ll. 29–39.  The filter elements 11 are filter cartridges.  
Regarding claim 63, in Jorgenson, the top filter element 11 reads on the claimed “first filter section,” the bottom filter element 11 reads on the “second filter section” and the additional filter element reads on the “third filter section.”
When Jorgenson uses the method of Deichmann, a length of pause time between successive processes of opening the first valve 16 and the second valve 17 (the “first time interval”), and a length of pause interval between successive processes of opening the second valve 17 and opening the valve associated with the additional filter (the “second time interval”) are each changed.  This occurs when the controller determines that the degree of clogging is different in one cleaning cycle compared to the next, requiring that the length of pause time between each purging operation should be changed.  See Deichmann p. 5.
When Jorgenson uses the method of Scheuch, the time interval between processes of opening the first valve 16 and the second valve 17 (the “first time interval”), and the time interval between successive processes of opening the second valve 17 and opening the valve associated with the additional filter (the “second time interval”) are each changed.  This occurs, for instance, when the controller determines that the measured resistance is above the arbitrary threshold in one cleaning cycle, but the measured resistance is below the arbitrary threshold in the next cleaning cycle.  See Scheuch p. 6. 
Claim 66 requires for the method of claim 61, the feedback control system uses a proportional-integral-derivative (PID) controller as a controller.
A PID controller compares an actual, measured value with a setpoint value to determine whether an action should be taken to adjust the measured value to correspond to the setpoint value.  See, “PID Controllers Explained,” Control Notes Reflections of a Process Control Practitioner (Mar. 7, 2011), available at https://blog.opticontrols.com/archives/344, last visited June 11, 20213 at 2.  
The controller in Deichmann is a PID controller, because it compares a measured pressure differential with a set point pressure differential to determine whether the length of pause time between each purging operation should be adjusted to reduce the degree of clogging on the filters.  See Deichmann p. 5.
The microcontroller in Scheuch is a PID controller, because it compares a measured resistance with a set point resistance to determine whether the time intervals between pulses should be adjusted so that the resistance is reduced below the threshold.  See Scheuch p. 6.
Regarding claim 67, in both Deichmann and Scheuch, triggering of the cleaning process is used as a manipulated variable in the controller and microcontroller, because the controller and microcontroller determine whether to trigger filter cleaning based on the information received.
Regarding claim 70, in Deichmann, the time intervals between the end of one cleaning cycle and the start of a following cleaning becomes smaller with increasing clogging or fouling of the filter device, because the cleaning intervals can be increased if the filter is more soiled but decreased if it is less soiled.  See Deichmann p. 2.
In Scheuch, the time intervals between the end of one cleaning cycle and the start of a following cleaning becomes smaller with increasing clogging or fouling of the filter device, because the time intervals are decreased when the measured resistance is above the arbitrary threshold.  See Scheuch p. 6.
Regarding claim 72, compressed air pulses are used for sectional cleaning of the dust collector in Jorgenson.  See Jorgenson col. 2, ll. 40–65.
Response to Arguments
35 U.S.C. 112(b) Rejections
The amendments to claims 61 are sufficient to overcome the previous 35 U.S.C. 112(b) rejections.
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Deichmann is in the record as a 14-page Foreign Reference dated Apr. 28, 2017.  A translation is provided with this communication.
        2 The original version of Scheuch is in the record as a 16-page Foreign Reference dated Apr. 28, 2017.  A translation is provided with this communication.
        3 This reference is in the record as the 18-page Non Patent Literature document dated June 16, 2021.